UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-\-

MARLON SISNERO-GIL,

Defendant.

 

 

RICHARD J, SULLIVAN, Circuit Judge:

 

No. 15-cr-605-4 (RJS)
ORDER

At the request of Defendant and with the government’s consent, IT IS HEREBY

ORDERED THAT Defendant’s sentencing is adjourned to March 13, 2020 at 3:00 p.m. in

Courtroom 11B of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New

York, New York, 10007.

SO ORDERED.
Dated: February 21, 2020
New York, New York

f —
|

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
